             Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 1 of 11




 1
                                                              The Honorable Robert S. Lasnik
 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
     SEAN WILSON, individually and on behalf of   No. 18-cv-05277-RSL
 8
     all others similarly situated,
 9                                                STIPULATION AND ORDER RE
                            Plaintiff,            AGREED RIDER TO PROTECTIVE
10                                                ORDER REGARDING THE USE AND
                                                  DISCLOSURE OF DISCOVERY
            v.                                    PRODUCED BY NONPARTY
11
                                                  FACEBOOK, INC.
12   PLAYTIKA LTD, an Israeli limited company,
     and CAESARS INTERACTIVE
13   ENTERTAINMENT, LLC, a Delaware limited
     liability company,
14

15                          Defendants.
16

17

18

19

20

21

22

23

24

25

26

27
                                                            T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                     1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- i                                Seattle, Washington 98101-4416
                                                             Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 2 of 11




 1          This agreement is entered into between and among nonparty Facebook, Inc.

 2   (“Facebook”) and the parties to the action captioned above, specifically: Sean Wilson

 3   (“Plaintiff”), the named plaintiff in Wilson v. Playtika et al., No. 18-cv-05277-RSL, (the

 4   “Action”), and defendants Playtika Ltd. and Caesars Interactive Entertainment, LLC

 5   (“Defendants” and collectively with Plaintiff, the “Parties”). The Parties and Facebook anticipate

 6   that Facebook will produce documents in this action that contain sensitive information that is

 7   necessary to provide notice of the Class Action Settlement Agreement to members of the

 8   Settlement Class because Defendants do not possess this information. This agreement is

 9   intended to supplement the protective ordered entered by the Court on September 6, 2018

10   (ECF No. 58) (“Protective Order”).

11          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good

12   cause for the following Agreed Rider To Protective Order Regarding The Use And

13   Disclosure Of Discovery Produced By Nonparty Facebook, Inc. (“Rider”).

14          PURPOSES AND LIMITATIONS

15          Facebook Protected Material designated under the terms of this Rider shall be used by the

16   Parties solely for the purpose of providing notice to and verifying and paying the recovery

17   amount owed to each member of the Settlement Class. Facebook Protected Material shall not be

18   used directly or indirectly for any other purpose whatsoever.

19          No Facebook Protected Material provided by Facebook to the Class Action Administrator

20   under the terms of this Rider may be shared with any of the Parties, unless specifically

21   authorized by this Rider.

22          It is the intention of Facebook and the Parties that this Rider will protect all materials

23   produced by Facebook in the Action unless otherwise specified.

24          DEFINITIONS

25                  “Class Action Administrator” means Heffler Claims Group, acting as class action

26   administrator to effect the Class Action Settlement Agreement entered.

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                              1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- 1                                         Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 3 of 11




 1                  “Class Action Settlement Agreement” means the document filed at ECF No. 121-

 2   1 in the Action.

 3                      “Outside Counsel” means (i) outside counsel who appear on the pleadings as

 4   counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is

 5   reasonably necessary to disclose the information for this litigation.

 6                      “Facebook Protected Material” means any discovery produced by Facebook in

 7   the Actions.

 8                  “Settlement Class” has the meaning provided in the Class Action Settlement

 9   Agreement.

10          COMPUTATION OF TIME

11                  The computation of any period of time prescribed or allowed by this Order shall

12   be governed by the provisions for computing time set forth in Federal Rules of Civil

13   Procedure 6.

14
            SCOPE
15
                    The protections conferred by this Rider cover not only the Facebook Protected
16
     Material governed by this Rider as addressed herein, but also any information copied or
17
     extracted therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus
18
     testimony, conversations, or presentations by the Parties or their counsel in court or in other
19
     settings that might reveal Facebook Protected Material.
20
                    Nothing in this Rider shall prevent or restrict Facebook’s own disclosure or use of
21
     its own Facebook Protected Material for any purpose, and nothing in this Rider shall preclude
22
     Facebook from showing its Facebook Protected Material to an individual who prepared the
23
     Facebook Protected Material.
24

25

26

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                               1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- 2                                          Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 4 of 11




 1          DURATION

 2                  Even after the termination of this case, the confidentiality obligations imposed by

 3   this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court

 4   order otherwise directs, subject to the Final Disposition clause herein.

 5          ACCESS TO FACEBOOK PROTECTED MATERIAL

 6                   Basic Principles. All Facebook Protected Material shall be used solely for the

 7   purpose of providing notice to and verifying and paying the recovery amount owed to members

 8   of the Settlement Class, and not for any other purpose whatsoever, including without limitation

 9   any other litigation, patent prosecution or acquisition, patent reexamination or reissue

10   proceedings, or any business or competitive purpose or function. Facebook Protected Material

11   shall not be provided, distributed, disclosed, or made available to anyone except as expressly

12   provided in this Rider.

13                  Secure Storage, No Export. Facebook Protected Material must be stored and

14   maintained by a Receiving Party at a location in the United States and in a secure manner that

15   ensures that access is limited to the persons authorized under this Rider. To ensure compliance

16   with applicable United States Export Administration Regulations, Facebook Protected Material

17   may not be exported outside the United States or released to any foreign national (even if within

18   the United States).

19                  Legal Advice Based on Facebook Protected Material. Nothing in this Rider shall

20   be construed to prevent counsel from advising their clients with respect to this case based in

21   whole or in part upon Facebook Protected Materials, provided counsel does not disclose the

22   Facebook Protected Material itself except as provided in this Rider.

23                  Limitations. Nothing in this Rider shall restrict in any way Facebook’s use or

24   disclosure of its own Facebook Protected Material.

25                  Designation. For the avoidance of doubt, in all circumstances not specifically

26   addressed by this Rider, all Facebook Protected Material shall be treated as if designated

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                               1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- 3                                          Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
                Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 5 of 11




 1   “CONFIDENTIAL” under the Protective Order regardless of whether the Facebook

 2   Protected Material has been stamped or marked in accordance with that Order.

 3              USE OF PROTECTED MATERIAL

 4                    It is Facebook’s and the Parties’ intention that Facebook will produce Facebook

 5   Protected Materials directly to the Class Action Administrator, with no production to any of the

 6   Parties.

 7                    Unless otherwise ordered by the Court or authorized through the prior written

 8   consent of Facebook, the Class Action Administrator may disclose Facebook Protected Materials

 9   only to those members of the Class Action Administrator’s staff, or to any copying, clerical or

10   other support services working at the direction of the Class Action Administrator, to whom

11   disclosure is reasonably necessary in order to provide notice to and/or to verify and pay the

12   recovery amount owed to members of the Settlement Class, provided that each such person to

13   whom disclosure is made must first agree to be bound by the provisions of this Rider by

14   signing a copy of Exhibit A.

15                    Nothing in the foregoing paragraph is intended to restrict the Class Action

16   Administrator from disclosing to a member of the Settlement Class any Facebook Protected

17   Material that specifically relates to that individual.

18                    Certain Members of the Settlement Class:      Thirty days prior to the claims

19   deadline, and subject to Facebook’s prior written consent (such consent not to be unreasonably

20   withheld), the Class Action Administrator shall furnish to Counsel for Plaintiff the contact

21   information for and Lifetime Spending Amount associated with each Settlement Class Member

22   who (1) has a Lifetime Spending Amount of greater than or equal to $25,000, and (2) has not yet

23   filed a claim.

24                    For the avoidance of doubt, no Settlement Class Member contact information or

25   Lifetime Spending Amounts shall be provided to counsel for Plaintiff unless counsel for Plaintiff

26   have been appointed by the Court as Class Counsel.

27
                                                                   T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                            1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- 4                                       Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 6 of 11




 1                  Any contact information disclosed to counsel for Plaintiff pursuant to this section

 2   shall be used solely for the purpose of providing notice of the Class Action Settlement

 3   Agreement to members of the Settlement Class, and counsel for Plaintiff shall disclose Contact

 4   Information only to counsel’s staff, or to any copying, clerical or other support services working

 5   at the direction of counsel for Plaintiff, to whom disclosure is reasonably necessary to provide

 6   notice to the member. All Contact Information relating to a member of the Settlement Class

 7   shall be destroyed by counsel for Plaintiff upon confirmation that the member has received actual

 8   notice of the Class Action Settlement.

 9          CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

10                  This Rider is intended to provide no mechanism to the Parties through which they

11   can challenge the designation or protected status of Facebook Protected Materials.

12          SUBPOENAS OR COURT ORDERS

13                  If at any time Facebook Protected Material is subpoenaed by any court, arbitral,

14   administrative, or legislative body, the party to whom the subpoena or other request is directed

15   shall immediately give prompt written notice thereof to Facebook and to its counsel and shall

16   provide Facebook with an opportunity to move for a protective order regarding the production

17   of Facebook Protected Materials implicated by the subpoena.

18          FILING PROTECTED MATERIAL

19                  Absent written permission from Facebook or a court Order secured after

20   appropriate notice to all interested persons, the Parties may not file or disclose in the public

21   record any Facebook Protected Material.

22          INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER

23                  In the event of a disclosure of any Facebook Protected Material pursuant to this

24   Rider to any person or persons not authorized to receive such disclosure under this Rider, or in

25   any circumstance not authorized under this Rider, the party responsible for having made such

26   disclosure, and each party with knowledge thereof, must immediately notify counsel for

27   Facebook (a) in writing, (b) use its best efforts to retrieve all unauthorized copies of the
                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                             1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- 5                                        Seattle, Washington 98101-4416
                                                                     Tel: 206.682.5600 • Fax: 206.682.2992
                Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 7 of 11




 1   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

 2   made of all the terms of this Order, and (d) request such person or persons execute the

 3   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

 4                   Unauthorized or inadvertent disclosure does not change the status of Facebook

 5   Protected Material or waive the right to hold the disclosed document or information as Protected.

 6          FINAL DISPOSITION

 7                   Not later than ninety (90) days after closure of the Final Disposition of this case,

 8   each Party and the Class Action Administrator shall return all Discovery Material of a Producing

 9   Party to the respective outside counsel of the Producing Party or destroy such Material, at the

10   option of Facebook. For purposes of this Order, “Final Disposition” occurs after an order,

11   mandate, or dismissal finally terminating the above-captioned action with prejudice, including all

12   appeals.

13                   All parties that have received any such Discovery Material, as well as the Class

14   Action Administrator, shall certify in writing that all such materials have been returned to

15   counsel for Facebook or destroyed.

16          MISCELLANEOUS

17                   Termination of Matter and Retention of Jurisdiction. The Parties and Facebook

18   agree that the terms of this Rider shall survive and remain in effect after the Final Determination

19   of the Actions. The Court shall retain jurisdiction after Final Determination of the matter to hear

20   and resolve any disputes arising out of this Rider.

21                   Successors. This Rider shall be binding upon Facebook and the Parties hereto,

22   their attorneys, and their successors, executors, personal representatives, administrators, heirs,

23   legal representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

24   experts, and any persons or organizations over which they have direct control.

25                   Discovery Rules Remain Unchanged. Nothing herein shall alter or change in any

26   way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for the

27   United States District Court for the Western District of Washington, or the Court’s own orders.
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                              1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- 6                                         Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 8 of 11




 1   Identification of any individual pursuant to this Rider does not make that individual available for

 2   deposition or any other form of discovery outside of the restrictions and procedures of the

 3   Federal Rules of Civil Procedure, the Local Rules for the United States District Court for

 4   Western District of Washington, or the Court’s own orders.

 5

 6                             *                     *                           *

 7          Respectfully submitted,

 8

 9
     Dated: October 30, 2020                      By: /s/ Todd Logan
10
                                                  Rafey S. Balabanian*
11                                                rbalabanian@edelson.com
                                                  Todd Logan*
12                                                tlogan@edelson.com
                                                  Brandt Silver-Korn*
13
                                                  bsilverkorn@edelson.com
14                                                EDELSON PC
                                                  123 Townsend Street, Suite 100
15                                                San Francisco, California 94107
                                                  Tel: 415.212.9300/Fax: 415.373.9435
16
                                                  By: /s/ Cecily C. Shiel
17
                                                  TOUSLEY BRAIN STEPHENS PLLC
18                                                Cecily C. Shiel, WSBA #50061
                                                  cshiel@tousley.com
19                                                1700 Seventh Avenue, Suite 2200
                                                  Seattle, Washington 98101-4416
20                                                Tel: 206.682.5600
21
                                                  Plaintiff’s Attorneys and Class Counsel
22
                                                  *Admitted pro hac vice
23
     Dated: October 29, 2020                      By: /s/ Emily Powell
24                                                Angelo J. Calfo, WSBA #27079
                                                  angeloc@calfoeakes.com
25
                                                  Emily Dodds Powell, WSBA #49351
26                                                emilyp@calfoeakes.com
                                                  CALFO EAKES LLP
27                                                1301 Second Avenue, Suite 2800
                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                              1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- 7                                         Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 9 of 11




                                         Seattle, WA 98101
 1                                       Tel: 206.407.2200/ Fax: 206.407.2224
 2
                                         Behnam Dayanim (pro hac vice)
 3                                       bdayanim@paulhastings.com
                                         PAUL HASTINGS LLP
 4                                       2050 M Street, NW
                                         Washington, DC 20036
 5
                                         Tel: 202.551.1737
 6
                                         Attorneys for Defendant Playtika, Ltd.
 7
     Dated: October 30, 2020             By: /s/ John A. Tondini
 8                                       John A. Tondini, WSBA #19092
                                         jtondini@byrneskeller.com
 9                                       BYRNES KELLER CROMWELL LLP
10                                       1000 Second Avenue, 38th Floor
                                         Seattle, Washington 98104
11                                       Tel: 206.622.2000/Fax: 206.622.2522

12                                       John Nadolenco, CA # 181128 (pro hac vice)
                                         jnadolenco@mayerbrown.com
13                                       MAYER BROWN LLP
14                                       350 South Grand Avenue, 25th floor
                                         Los Angeles CA, 90071
15                                       Tel: 213.229.5173

16                                       Attorneys for Defendant Caesars Interactive
                                         Entertainment, LLC.
17

18
     Dated: October 30, 2020             By: /s/ Lauren Pomeroy
19
                                         Michael G. Rhodes (Cal. Bar No. 116127)
20                                       (rhodesmg@cooley.com)
                                         Whitty Somvichian (Cal. Bar No. 194463)
21                                       (wsomvichian@cooley.com)
                                         Lauren J. Pomeroy (Cal. Bar No. 291604)
22
                                         (lpomeroy@cooley.com)
23                                       COOLEY LLP
                                         101 California Street, 5th Floor
24                                       San Francisco, CA 94111-5800
                                         Telephone:     (415) 693-2000
25                                       Facsimile:     (415) 693-2222
26
                                         Attorneys for Nonparty Facebook, Inc.
27
                                                          T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                    1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- 8                               Seattle, Washington 98101-4416
                                                            Tel: 206.682.5600 • Fax: 206.682.2992
           Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 10 of 11




 1                                          ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
           Dated this 30th day of October, 2020.
 5

 6

 7                                          ROBERT S. LASNIK
                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                        EXHIBIT A
26

27
                                                        T OUSLEY B RAIN S TEPHENS PLLC
     Stipulation and Order                                  1700 Seventh Avenue, Suite 2200
     Case No. 18-CV-05277-RSL- 9                             Seattle, Washington 98101-4416
                                                         Tel: 206.682.5600 • Fax: 206.682.2992
            Case 3:18-cv-05277-RSL Document 132 Filed 10/30/20 Page 11 of 11




 1          I,                                    , acknowledge and declare that I have received a

 2   copy of the Agreed Rider To Protective Order Regarding The Use And Disclosure Of

 3   Discovery Produced By Nonparty Facebook, Inc. (“Rider”) in Wilson v. Playtika, No. 18-cv-

 4   05277-RSL, United States District Court, District of Washington, Western District. Having

 5   read and understood the terms of the Rider, I agree to be bound by the terms of the Rider and

 6   consent to the jurisdiction of said Court for the purpose of any proceeding to enforce the

 7   terms of the Rider.

 8          Name of individual:
 9          Present occupation/job description:
10

11

12          Name of Company or Firm:
13          Address:
14

15          Dated:

16

17                                                       [Signature]
18

19

20

21

22

23

24

25

26

27
                                                                  T OUSLEY B RAIN S TEPHENS PLLC
      Stipulation and Order                                            1700 Seventh Avenue, Suite 2200
      Case No. 18-CV-05277-RSL- 10                                      Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
